Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. and subsidiaries Financial Statements as of December 31, 2006 and 2005 and Report of Independent Accountants Convenience Translation into English of original previously issued in Portuguese FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 01.01 - IDENTIFICATION 01 - CVM CODE 02 - NAME OF COMPANY 03 - TAXPAYER NO. 00043-4 ARACRUZ CELULOSE S.A. 42.157.511/0001-61 04  NIRE 3200000 01.02 - ADDRESS OF HEAD OFFICES 01 - COMPLETE ADDRESS 02 - DISTRICT Cam. Barra do Riacho, s/n - km 25 Barra do Riacho 03 - ZIP CODE (CEP) 04 - CITY 05 - STATE 29.197-000 Aracruz Espírito Santo 06 -AREA CODE 07 - TELEPHONE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEX 027 3270-2442 3270-2540 3270-2122 11 - AREA CODE 12 - FAX 13 - FAX 14 - FAX 027 3270-2590 3270-2170 3270-2001 01.03 - DIRECTOR OF MARKET RELATIONS (BUSINESS ADDRESS) 01 - NAME Isac Roffé Zagury 02 - COMPLETE ADDRESS 03 - DISTRICT Av. Brigadeiro Faria Lima, 2277 - 3 th and 4 th Floor Jardim Paulistano 04 - ZIP CODE (CEP) 05 - CITY 06 - STATE 01.452-000 São Paulo São Paulo 07 - AREA CODE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEPHONE 11 - TELEX 011 3301-4160 3301-4139 3301-4194 - 12 - AREA CODE 13 - FAX NO. 14 - FAX NO. 15 - FAX NO. 011 3301-4202 3301-4117 3301-4275 16 - E-MAIL iz@aracruz.com.br 01.04 - ACCOUNTANT / REFERENCE 1 -EXERCISE 2 - SOCIAL EXERCISE DATE BEGINNING 3 - SOCIAL EXERCISE DATE ENDING 1 - CURRENT YEAR 01/01/2007 12/31/2007 2 - LAST YEAR 01/01/2006 12/31/2006 3 - NEXT LAST YEAR 01/01/2005 12/31/2005 4 - NAME / ACCOUNTANT CORPORATE NAME 5 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes. 00385-9 6 - NAME OF THE TECHINICAL RESPONSIBLE 7 - CPF Nº AMAURI FROMENT FERNANDES 174.625.417-34 1 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 01.01 - IDENTIFICATION 01 - CVM CODE 02 - NAME OF COMPANY 03 - TAXPAYER NO. 00043-4 ARACRUZ CELULOSE S.A. 42.157.511/0001-61 01.05 - CURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASUARY STOCK NUMBER OF SHARES 1 2 3 (MIL) 12/31/2007 12/31/2006 12/31/2005 PAID-IN CAPITAL 1  COMMON 455,391 455,391 455,391 2 PREFERRED 577,163 577,163 577,163 3  TOTAL 1,032,554 1,032,554 1,032,554 IN TREASUARY 4  COMMON 483 483 483 5 PREFERRED 1,483 1,483 1,483 6  TOTAL 1,966 1,966 1,966 01.06 - COMPANY FEATURE 1 - TYPE OF COMPANY Commercial, Industrial & Other Types Of Business 2 - SITUATION In Operation 3 - ACTIVITY CODE 104 - Pulp Industry 4 - ACTIVITY OF THE COMAPNY Production Of Bleached Eucalyptus Pulp 5 -TYPE OF CONSOLIDATION Total 01.07 - SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01  ITEM 02 - TAXPAYER NO. 03 - NAME 01.08 - PROVENTOS EM DINHEIRO 1 - ITEM 2 - EVENT 3 - APPROVAL 4 - PROVENTO 5 - PAYMENT BEGAN 6 - TYPE STOCK 7 - STOCK VALUE PROVENT 01 RD 03/21/2007 INTEREST ON STOCKHOLDERS 04/17/2007 ON 0.6157206374 02 RD 03/21/2007 INTEREST ON STOCKHOLDERS 04/17/2007 PNA 0.6772927011 03 RD 03/21/2007 INTEREST ON STOCKHOLDERS 04/17/2007 PNB 0.6772927011 04 RD 03/21/2007 INTEREST ON STOCKHOLDERS 07/11/2007 ON 0.6014763540 05 RD 03/21/2007 INTEREST ON STOCKHOLDERS 07/11/2007 PNA 0.6616239894 06 RD 03/21/2007 INTEREST ON STOCKHOLDERS 07/11/2007 PNB 0.6616239894 07 RD 03/21/2007 INTEREST ON STOCKHOLDERS 10/17/2007 ON 0.6984293796 08 RD 03/21/2007 INTEREST ON STOCKHOLDERS 10/17/2007 PNA 0.7682723176 09 RD 03/21/2007 INTEREST ON STOCKHOLDERS 10/17/2007 PNB 0.7682723176 10 RD 03/21/2007 INTEREST ON STOCKHOLDERS 01/16/2008 ON 0.6163179783 11 RD 03/21/2007 INTEREST ON STOCKHOLDERS 01/16/2008 PNA 0.6779497761 12 RD 03/21/2007 INTEREST ON STOCKHOLDERS 01/16/2008 PNB 0.6779497761 13 PROPOSAL DIVIDENDS ON 0.1837972052 14 PROPOSAL DIVIDENDS PNA 0.2021769257 15 PROPOSAL DIVIDENDS PNB 0.2021769257 01.09 - DIRECTOR OF MARKET RELATIONS 01 - DATE 02 - SIGNATURE 01/09/2008 /s/ Isac Roffé Zagury 2 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 1 TOTAL ASSETS 10,571,488 9,253,380 8,651,968 1.1 CURRENT ASSETS 1,427,231 1,294,830 1,613,560 1.1.1 CASH AND CASH EQUIVALENTS 2,045 1,736 406 1.1.2 CREDITS 494,042 357,124 434,090 1.1.2.1 CUSTOMERS 242,172 118,714 213,355 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 205,928 91,675 193,002 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 21,547 24,318 17,266 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 14,697 2,721 3,087 1.1.2.2 OTHERS CREDITS 251,870 238,410 220,735 1.1.2.2.1 EMPLOYEES 6,241 6,132 4,556 1.1.2.2.2 SUPPLIERS 4,052 3,259 5,258 1.1.2.2.3 SUBSIDIARIES 1,778 3 3 1.1.2.2.4 TAXES 239,343 226,420 205,133 1.1.2.2.5 OTHERS 456 2,596 5,785 1.1.3 INVENTORIES 196,330 213,130 183,253 1.1.3.1 SUPPLIES 99,626 97,838 85,960 1.1.3.2 RAW MATERIALS 68,629 60,648 49,120 1.1.3.3 FINISHED GOODS 28,001 54,345 47,922 1.1.3.4 PRODUCTSD IN PROCESS 0 0 0 1.1.3.5 OTHERS 74 299 251 1.1.4 OTHERS 734,814 722,840 995,811 1.1.4.1 DEBT SECURITIES 713,582 715,370 989,971 1.1.4.2 FINANCIAL APPLICATION 0 0 0 1.1.4.3 PREPAID EXPENSES 21,222 7,460 5,830 1.1.4.4 FIXED ASSETS AVAILABLE FOR SALE 0 0 0 1.1.4.5 OTHERS 10 10 10 1.2 CURRENT NOT ASSETS 9,144,257 7,958,550 7,038,408 1.2.1 LONG-TERM ASSETS 471,762 283,863 215,764 1.2.1.1 OTHERS CREDITS 400,726 241,499 181,866 1.2.1.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 43,699 0 0 1.2.1.1.2 SUPPLIERS 242,603 209,231 170,776 1.2.1.1.3 TAXES 114,424 32,268 8,970 1.2.1.1.4 OTHERS 0 0 2,120 3 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 423 6,376 6,189 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 423 6,376 6,189 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 70,613 35,988 27,709 1.2.1.3.1 DEBT SECURITIES 58,717 5,707 5,302 1.2.1.3.2 ESCROW DEPOSITS 11,896 30,281 22,407 1.2.1.3.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 8,672,495 7,674,687 6,822,644 1.2.2.1 INVESTMENTS 3,368,347 2,844,442 2,089,222 1.2.2.1.1 IN AFFILIATES 18,340 19,662 20,269 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 0 1.2.2.1.3 IN SUBSIDIARIES 3,337,043 2,812,151 2,055,681 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 9,741 9,741 10,635 1.2.2.1.5 OTHER COMPANIES 3,223 2,888 2,637 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 5,134,178 4,545,119 4,333,140 1 2.2.2.1 LAND 1,016,292 764,003 594,151 1.2.2.2.2 BUILDINGS 480,591 449,661 447,964 1.2.2.2.3 MACHINERY AND EQUIPMENT 2,330,547 2,194,056 2,263,569 1.2.2.2.4 FORESTS 1,031,876 863,178 739,652 1.2.2.2.5 PROGRESS FOR SUPPLIER 16,355 66,387 6,462 1.2.2.2.6 CONSTRUCTION IN PROGRESS 165,928 107,778 168,047 1.2.2.2.7 OTHER S 92,589 100,056 113,295 1.2.2.4 DEFERRED CHARGES 169,970 285,126 400,282 1.2.2.41 INDUSTRIAL 1,105 3,684 6,264 1.2.2.4.2 FORESTS 0 0 0 1.2.2.4.3 ADMINISTRATIVE 0 0 0 1.2.2.4.4 GOODWILL ARISING ON INCORPORATION OF ENTITY 168,865 281,442 394,018 1.2.2.4.5 OTHERS 0 0 4 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 2 TOTAL LIABILITIES 10,571,488 9,253,380 8,651,968 2.1 CURRENT LIABILITIES 737,898 840,288 1,227,369 2.1.1 LOANS AND FINANCING 166,608 185,236 363,736 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 142,714 139,668 101,567 2.1.4 TAXES 51,090 77,452 48,731 2.1.5 DIVIDENDS PAYABLE 80,586 78,133 154,361 2.1.6 PROVISIONS 50,765 46,300 39,831 2.1.6.1 VACATION AND 13 th SALARY 21,868 21,095 18,683 2.1.6.2 PROFIT SHARING 28,897 25,205 21,148 2.1.7 LOANS FROM RELATED PARTIES 45,779 145,673 368,849 2.1.7.1 ADVANCES FROM SUBSIDIAIES 44,701 144,995 367,995 2.1.7.2 OTHER DEBTS TO SUBSIDIARIES 1,078 678 854 2.1.7.3 OTHER 0 0 0 2.1.8 OTHERS 200,356 167,826 150,294 2.1.8.1 OTHERS 356 826 294 2.1.8.2 PROPOSED DIVIDENDS 200,000 167,000 150,000 2.2 NOT CURRENT LIABILITIES 4,430,347 3,533,581 3,208,421 2.2.1 LOANS AND FINANCING 4,430,347 3,533,581 3,208,421 2.2.1.1 LOANS AND FINANCING 2,230,553 2,365,037 1,010,056 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 786,923 549,068 544,492 2.2.1.3.1 LABOR CONTINGENCIES 18,012 14,997 22,549 2.2.1.3.2 TAX CONTINGENCIES 467,314 428,777 452,656 2.2.1.3.3 OTHERS 301,597 105,294 69,287 2.2.1.4 LOANS FROM RELATED PARTIES 1,333,845 548,019 1,576,183 2.2.1.4.1 ADVANCES FROM SUBSIDIARIES 1,333845 548,019 1,576,183 2.2.1.6 OTHERS 79,026 71,457 77,690 2.2.1.6.1 SUPPLIERS 0 7,419 24,229 2.2.1.6.2 OTHERS 79,026 64,038 53,461 5 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE 12/31/2005 2.4 STOCKHOLDERS EQUITY 5,403,243 4,879,511 4,216,178 2.41 PAID-IN CAPITAL 2,871,781 1,854,507 1,854,507 2.4.1.1 COMMON STOCK 1,266,551 783,599 783,599 2.4.1.2 PREFERRED STOCK 1,605,230 1,070,908 1,070,908 2.4.2 CAPITAL RESERVES 162,209 162,210 162,210 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 2,369,253 2,862,794 2,199,461 2.4.4.1 LEGAL 389,485 338,454 281,037 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 1,988,754 2,533,326 1,927,410 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS 0 6 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.02  STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY  FRO M 01/01/2/31/2007 - THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2007 4  FROM : 01/01/2006 5  FROM : 01/01/2005 TO : 12/31/2007 TO : 12/31/2006 TO : 12/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 2,511,836 2,313,325 2,239,635 3.2 SALES TAXES AND OTHER DEDUCTIONS (44,884 ) (33,916 ) (30,393 ) 3.3 NET SALES REVENUE 2,466,952 2,279,409 2,209,242 3.4 COST OF GOODS SOLD (1,831,176 ) (1,736,632 ) (1,591,345 ) 3.5 GROSS PROFIT 635,776 542,777 617,897 3.6 OPERATING (EXPENSES) INCOME 316,386 351,790 369,679 3.6.1 SELLING (66,059 ) (67,279 ) (63,043 ) 3.6.2 GENERAL AND ADMINISTRATIVE (101,915 ) (121,076 ) (78,309 ) 3.6.3 FINANCIAL 220,656 (49,829 ) (7,819 ) 3.6.3.1 FINANCIAL INCOME 277,961 319,048 273,750 3.6.3.2 FINANCIAL EXPENSES (25,305 ) (368,877 ) (281,569 ) 3.6.4 OTHER OPERATING INCOME 41,281 35,318 36,032 3.6.5 OTHER OPERATING EXPENSES (77,737 ) (173,061 ) (183,266 ) 3.6.5.1 PROVISION FOR LOSS TAX CREDIT 104,925 (38,039 ) (16,140 ) 3.6.5.2 GOODWILL AMORTIZATION ON ACQUISITION OF RIOCELL (112,577 ) (112,577 ) (112,577 ) 3.6.5.3 OTHER (70,085 ) (22,445 ) (54,549 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 268,160 727,717 666,084 3.7 OPERATING INCOME (LOSS) 952,162 894,567 987,576 3.8 NON-OPERATING (EXPENSES) INCOME (4,880 ) (657 ) (5,767 ) 3.8.1 INCOME 1,140 1,249 4,545 3.8.2 EXPENSES (6,020 ) (1,906 ) (10,312 ) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 947,282 893,910 981,809 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (29,262 ) (27,570 ) (165,026 ) 3.11 DEFERRED INCOME TAX ES (196,303 ) (36,007 ) 40,051 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.13 REVERSION OF INTERESTS ON OWN CAPITAL 298,900 318,000 320,700 3.15 NET INCOME (LOSS) FOR THE PERIOD 1,020,617 1,148,333 1,177,534 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,99032 1,11425 1,14258 LOSS PER SHARE - - - 7 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.02  STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY  FRO M 01/01/2/31/2007 - THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- FROM: 01/01/2007 4- FROM: 01/01/2006 5- FROM: 01/01/2005 TO: 12/31/2007 TO: 12/31/2006 TO: 12/31/2005 4.1 SOURCES OF FUNDS 3,193,926 2,976,201 1,539,407 4.1.1 FROM OPERATIONS 1,018,092 922,301 976,078 4.1.1.1 INCOME (LOSS) FOR THE PERIOD 1,020,617 1,148,333 1,177,534 4.1.1.2 ITEMS NOT AFFECTING WORKING CAPITAL (2,525 ) (226,032 ) (201,456 ) 4.1.2 FROM STOCKHOLDERS 0 0 0 4.1.3 FROM OTHERS 2,175,834 2,053,900 563,329 4.1.3.1 CONTRIBUTIONS FOR CAPITAL RESERVES 0 0 0 4.1.3.2 REDUCTION IN LONG TERM ASSETS 8,295 10,112 21,437 4.1.3.3 INCREASE IN LONG TERM LIABILITIES 2,032,108 2,005,921 451,063 4.1.3.4 TRANSFER OF PERMANENT AND RLP TO CURRENT ASSETS 135,431 12,686 34,568 4.1.3.5 DIVIDENDS RECEIVED FROM SUBSIDIARY 0 25,181 56,261 4.1.3.6 REDUCTION IN INVESTIMENT FROM SUBSIDIARY 0 0 0 4.2 APPLICATION OF FUNDS 2,959,135 2,907,850 1,961,442 4.2.1 DIVIDENDS 496,885 485,000 470,700 4.2.2 INCREASE IN LONG TERM ASSETS 81,564 72,462 77,464 4.2.3 INCREASE IN PERMANENT ASSETS 1,295,452 701,021 514,012 4.2.4 REDUCTION IN LONG TERM LIABILITIES 1,085,234 1,649,367 898,430 4.2.5 SHARE BUY-BACK 0 0 836 4.3 INCREASE (DECREASE) IN WORKING CAPITAL 234,791 68,351 (422,035 ) 4.4 CHANGE IN CURRENT ASSERS 132,401 (318,730 ) (73,489 ) 4.4.1 CURRENT ASSETS, BEGINNING OF YEAR 1,294,830 1,613,560 1,687,049 4.4.2 CURRENT ASSETS, END OF YEAR 1,427,231 1,294,830 1,613,560 4.5 CHANGE IN CURRENT LIABILITIES (102,390 ) (387,681 ) 348,546 4.5.1 CURRENT LIABILITIES, BEGINNING OF YEAR 840,288 1,227,369 878,823 4.5.2 CURRENT LIABILITIES, END OF YEAR 737,898 840,288 1,227,369 8 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.02  STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY  FRO M 01/01/2/31/2007 - THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- CAPITAL 4  CAPITAL 5  REVALUATION 6  REVENUE 7  RETAINED 8  STOCKHOLDERS RESERVES RESERVES RESERVES RESERVES EQUITY 5.1 BALANCE, BEGINNING OF YEAR 1,854,507 162,209 2,862,795 4,879,511 5.2 PRIOR-YEAR ADJUSTMENTS 5.3 CAPITAL INCREASE / REDUCTION 1,017,274 (1,017,274 ) 5.4 REALIZATION OF RESERVES 5.5 TREASURY STOCK 5.6 INCOME / LOSS FOR THE YEAR 1,020,617 1,020,617 5.7 APPROPRIATIONS 521,717 (1,020,617 ) (498,900 ) 5.7.1 ESTABLISHMENT OF RESERVES 521,717 (521,717 ) 0 5.7.2 COMPLEMENT OF DIVIDENDS 5.7.3 PROPOSED DIVIDENDS (200,000 ) (200,000 ) 5.7.4 INTERESTS ON OWN CAPITAL (298,900 ) (298,900 ) 5.8 OTHERS 2,015 5.8.1 REVERSION DIVIDENDS 2,015 5.9 BALANCE, END OF THE YEAR 2,871,781 162,210 2,369,253 0 5,403,243 9 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.02  STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY  FRO M 01/01/2/31/2006 - THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- CAPITAL 4  CAPITAL 5  REVALUATION 6  REVENUE 7  RETAINED 8  STOCKHOLDERS RESERVES RESERVES RESERVES RESERVES EQUITY 5.1 BALANCE, BEGINNING OF YEAR 1,854,507 162,210 2,199,461 4,216,178 5.2 PRIOR-YEAR ADJUSTMENTS 5.3 CAPITAL INCREASE / REDUCTION 5.4 REALIZATION OF RESERVES 5.5 TREASURY STOCK 5.6 INCOME / LOSS FOR THE YEAR 1,148,333 1,148,333 5.7 APPROPRIATIONS 663,333 (1,148,333 ) (485,000 ) 5.7.1 ESTABLISHMENT OF RESERVES 663,333 (663,333 ) 0 5.7.2 COMPLEMENT OF DIVIDENDS 5.7.3 PROPOSED DIVIDENDS (167,000 ) (167,000 ) 5.7.4 INTERESTS ON OWN CAPITAL (318,000 ) (318,000 ) 5.8 OTHERS 5.9 BALANCE, END OF THE YEAR 1,854,507 162,210 2,862,794 0 4,879,511 10 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 05.03  STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY  FRO M 01/01/2/31/2005 - THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- CAPITAL 4  CAPITAL 5  REVALUATION 6  REVENUE 7  RETAINED 8  STOCKHOLDERS RESERVES RESERVES RESERVES RESERVES EQUITY 5.1 BALANCE, BEGINNING OF YEAR 1,854,507 142,858 1,493,463 3,490,828 5.2 PRIOR-YEAR ADJUSTMENTS 5.3 CAPITAL INCREASE / REDUCTION 5.4 REALIZATION OF RESERVES 5.5 TREASURY STOCK (836 ) (836 ) 5.6 INCOME / LOSS FOR THE YEAR 1,177,534 1,177,534 5.7 APPROPRIATIONS 19,352 706,834 (1,177,534 ) (451,348 ) 5.7.1 ESTABLISHMENT OF RESERVES 19,352 706,834 (706,834 ) 19,352 5.7.2 COMPLEMENT OF DIVIDENDS 5.7.3 PROPOSED DIVIDENDS (150,000 ) (150,000 ) 5.7.4 INTERESTS ON OWN CAPITAL (320,700 ) (320,700 ) 5.8 OTHERS 5.9 BALANCE, END OF THE YEAR 1,854,507 162,210 2,199,461 4,216,178 11 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 1 TOTAL ASSETS 9,930,739 9,577,120 9,349,353 1.1 CURRENT ASSETS 2,352,019 2,689,761 2,659,420 1.1.1 CASH AND CASH EQUIVALENTS 21,553 30,717 50,809 1.1.2 CREDITS 956,232 932,051 897,989 1.1.2.1 CUSTOMERS 643,451 620,920 591,379 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 604,835 590,784 568,582 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 21,547 24,318 17,266 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - SAWED WOOD 1,941 746 865 1.1.2.1.4 ACCOUNTS RECEIVABLE FROM CUSTOMERS  OTHERS 15,128 5,072 4,666 1.1.2.2 OTHERS CREDITS 312,781 311,131 306,610 1.1.2.2.1 EMPLOYEES 7,201 6,805 8,133 1.1.2.2.2 SUPPLIERS 4,973 3,871 14,198 1.1.2.2.3 TAXES 289,312 287,698 261,508 1.1.2.2.7 OTHERS 11,295 12,757 22,771 1.1.3 INVENTORIES 485,034 498,093 439,190 1.1.3.1 SUPPLIES 134,749 130,342 115,680 1.1.3.2 RAW MATERIALS 80,283 75,374 61,464 1.1.3.3 FINISHED GOODS 268,967 291,214 261,046 1.1.3.4 PRODUCTSD IN PROCESS 0 0 0 1.1.3.5 OTHERS 1,035 1,163 1,000 1.1.4 OTHERS 889,200 1,228,900 1,271,432 1.1.4.1 DEBT SECURITIES 779,266 1,135,768 1,220,941 1.1.4.2 FINANCIAL APPLICATION 73,602 73,192 29,374 1.1.4.3 PREPAID EXPENSES 36,322 19,930 21,107 1.1.4.4 FIXED ASSETS AVAILABLE FOR SALE 0 0 0 1.1.4.5 RETENTIONS ON FINANCING CONTRACTS 0 0 0 1.1.4.6 OTHERS 10 10 10 12 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 1.2 NOT CURRENT ASSETS 7,578,720 6,887,359 6,689,933 1.2.1 LONG-TERM ASSETS 572,677 396,084 273,881 1.2.1.1 CREDITS 496,196 359,471 237,738 1.2.1.1.1 SUPPLIERS 43,699 227,374 183,891 1.2.1.1.2 TAXES 265,214 99,948 24,666 1.2.1.1.3 OTHERS 162,143 32,149 29,181 1.2.1.1.4 TAX CREDITS 25,140 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 76,481 36,613 36,143 1.2.1.3.1 DEBT SECURITIES 58,717 5,707 5,302 1.2.1.3.2 ESCROW DEPOSITS 17,764 30,281 23,397 1.2.1.3.3 RETENTIONS ON FINANCING CONTRACTS 0 0 0 1.2.1.3.4 OTHERS 0 625 7,444 1.2.2 FIXED ASSETS 7,006,043 6,491,275 6,416,052 1.2.2.1 INVESTMENTS 21,563 22,570 23,820 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 0 1.2.2.1.3 IN SUBSIDIARIES 18,340 19,662 21,163 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 0 0 0 1.2.2.1.5 OTHER COMPANIES 3,223 2,908 2,657 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 6,768,949 6,128,572 5,927,496 1.2.2.2.1 LAND 1,237,735 969,358 752,733 1.2.2.2.2 BUILDINGS 764,518 721,370 666,413 1.2.2.2.3 MACHINERY AND EQUIPMENT 3,210,133 3,11,718 3,286,054 1.2.2.2.4 FORESTS 1,198,549 999,556 859,187 1.2.2.2.5 PROGRESS FOR SUPPLIER 16,743 66,649 11,892 1.2.2.2.6 CONSTRUCTION IN PROGRESS 230,394 134,133 223,690 1.2.2.2.7 GOODS OF THE ADMINISTRATIVE SECTION AND OTHER GOODS 110,877 117,788 139,419 1.2.2.4 DEFERRED CHARGES 215,531 340,133 464,736 1.2.2.4.1 INDUSTRIAL 17,982 3,684 6,265 1.2.2.4.2 FORESTS 28,684 0 0 1.2.2.4.3 ADMINISTRATIVE 0 0 0 1.2.2.4.4 GOODWILL ARISING ON ACQUISITION OF ENTITIES 168,865 281,442 394,018 1.2.2.4.5 OTHERS 0 55,007 64,453 13 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 2 TOTAL LIABILITIES 9,930,739 9,577,120 9,349,353 2.1 CURRENT LIABILITIES 906,204 931,528 1,336,226 2.1.1 LOANS AND FINANCING 285,460 332,613 728,411 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 194,849 184,319 196,300 2.1.4 TAXES 65,161 91,329 57,074 2.1.5 DIVIDENDS PAYABLE 80,586 78,133 154,361 2.1.6 PROVISIONS 58,126 53,418 46,097 2.1.6.1 VACATION AND 13 th SALARY 25,384 24,388 21,439 2.1.6.2 PROFIT SHARING 32,742 29,030 24,658 2.1.7 LOANS FROM RELATED PARTIES 19,186 20,772 0 2.1.8 OTHERS 202,836 170,944 153,983 2.1.8.1 PROPOSED DIVIDENDS 200,000 167,000 150,000 2.1.8.2 OTHERS 2,836 3,944 3,983 2.2 NOT CURRENT LIABILITIES 3,659,665 3,827,991 3,861,799 2.2.1 LONG-TERM LIABILITIES 3,659,665 3,827,991 3,861,799 2.2.1.1 LOANS AND FINANCING 2,804,750 3,224,814 3,252,052 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISIONS 775,374 531,168 526,850 2.2.1.3.1 LABOR CONTINGENCIES 23,129 12,378 20,033 2.2.1.3.2 TAX CONTINGENCIES 478,970 438,040 462,061 2.2.1.3.3 GOODWILL ARISING ON ACQUISITION OF ENTITIES 273,275 80,750 44,756 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 79,541 72,009 82,857 2.2.1.5.1 SUPPLIERS 0 7,419 24,229 2.2.1.5.2 OTHERS 79,541 64,590 58,628 2.2.2 DEFERRED INCOME 0 0 0 2.3 MINORITY INTEREST 3,850 1,900 798 14 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2007 4  DATE  12/31/2006 5  DATE  12/31/2005 2.4 STOCKHOLDERS EQUITY 5,361,020 4,815,701 4,150,570 2.4.1 PAID-IN CAPITAL 2,871,781 1,854,507 1,854,507 2.4.1.1 COMMON STOCK 1,266,551 783,599 783,599 2.4.1.2 PREFERRED STOCK 1,605,230 1,070,908 1,070,908 2.4.2 CAPITAL RESERVES 162,209 162,210 162,210 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 2,369,253 2,862,794 2,199,461 2.4.4.1 LEGAL 389,485 338,454 281,037 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 1,988,754 2,533,326 1,927,410 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS (42,223 ) (63,810 ) (65,608 ) 15 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 08.01  CONSOLIDATED STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2007 4  FROM : 01/01/2006 5  FROM : 01/01/2005 TO : 12/31/2007 TO : 12/31/2006 TO : 2/31/2005 3.1 GROSS SALES AND SERVICES REVENUE 4,352,175 4,385,042 3,784,409 3.2 SALES TAXES AND OTHER DEDUCTIONS (505,262 ) (526,707 ) (452,154 ) 3.3 NET SALES REVENUE 3,846,913 3,858,335 3,332,255 3.4 COST OF GOODS SOLD (2,470,791 ) (2,315,016 ) (1,866,647 ) 3.5 GROSS PROFIT 1,376,122 1,543,319 1,465,608 3.6 OPERATING (EXPENSES) INCOME (336,152 ) (603,933 ) (483,929 ) 3.6.1 SELLING (169,906 ) (177,320 ) (164,359 ) 3.6.2 GENERAL AND ADMINISTRATIVE (128,229 ) (138,385 ) (104,719 ) 3.6.3 FINANCIAL 29,918 (134,250 ) (49,487 ) 3.6.3.1 FINANCIAL INCOME 215,471 349,825 235,548 3.6.3.2 FINANCIAL EXPENSES (185,553 ) (484,075 ) (285,035 ) 3.6.4 OTHER OPERATING INCOME 50,160 46,193 43,256 3.6.5 OTHER OPERATING EXPENSES (116,773 ) (199,564 ) (205,374 ) 3.6.5.1 TAX LOSSES PROVISION 84,425 (38,610 ) (20,322 ) 3.6.5.2 GOODWILL AMORTIZATION ON ACQUISITION OF RIOCELL (112,577 ) (112,577 ) (112,577 ) 3.6.5.3 OTHER (88,621 ) (48,377 ) (72,475 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (1,322 ) (607 ) (3,246 ) 3.7 OPERATING INCOME (LOSS) 1,039,970 939,386 981,679 3.8 NON-OPERATING (EXPENSES) INCOME (8,911 ) (325 ) (6,542 ) 3.8.1 INCOME 3,049 4,667 4,761 3.8.2 EXPENSES (11,960 ) (4,992 ) (11,303 ) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 1,031,059 939,061 975,137 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (82,160 ) (68,909 ) (203,484 ) 3.11 DEFERRED INCOME TAX ES (203,644 ) (36,920 ) 70,360 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 PARTICIPATIONS 0 0 0 3.12.2 REMUNERATION 0 0 0 3.13 REVERSION OF INTERESTS ON OWN CAPITAL 298,900 318,000 320,700 3.14 MINORITY INTEREST (1,951 ) (1,101 ) (19 ) 3.15 NET INCOME (LOSS) FOR THE PERIOD 1,042,204 1,150,131 1,162,694 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,693 EARNINGS PER SHARE 1,01127 1,11599 1,03668 LOSS PER SHARE - - - 17 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION NOTES TO THE STANDARD FINANCIAL STATEMENTS - DFP CORPORATE LEGISLATION COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS Base Period - 12/31/2007 00043-4 ARACRUZ CELULOSE SA AND SUBSIDIARIES 42.157.511/0001-61 08.01  CONSOLIDATED STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3- FROM: 01/01/2007 4- FROM: 01/01/2006 5- FROM: 01/01/2005 TO: 12/31/2007 TO: 12/31/2006 TO: 12/31/2005 4.1 SOURCES OF FUNDS 2,547,282 3,751,563 2,198,515 4.1.1 FROM OPERATIONS 1,585,256 1,762,475 1,616,087 4.1.1.1 INCOME (LOSS) FOR THE PERIOD 1,042,204 1,150,131 1,162,694 4.1.1.2 ITEMS NOT AFFECTING WORKING CAPITAL 543,052 612,344 453,393 4.1.2 FROM STOCKHOLDERS 0 0 0 4.1.3 FROM OTHERS 962,026 1,989,088 582,428 4.1.3.1 CONTRIBUTIONS FOR CAPITAL RESERVES 0 0 0 4.1.3.2 REDUCTION IN LONG TERM ASSETS 10,244 11,271 21,452 4.1.3.3 INCREASE IN LONG TERM LIABILITIES 816,419 1,926,871 509,213 4.1.3.4 TRANSFER OF PERMANENT TO CURRENT ASSETS 135,363 50,946 51,763 4.1.3.5 NET CURRENT CAPITAL FROM SUBSIDIARIES 0 0 0 4.2 APPLICATION OF FUNDS 2,859,700 3,316,524 2,179,173 4.2.1 DIVIDENDS 496,885 485,000 470,700 4.2.2 INCREASE IN LONG TERM ASSETS 107,069 125,017 87,582 4.2.3 INCREASE IN PERMANENT ASSETS 1,194223 724,883 662,894 4.2.4 REDUCTION IN LONG TERM LIABILITIES 1,061,523 1,981,624 957,161 4.2.5 SHARE BUY-BACK 0 0 836 4.3 INCREASE (DECREASE) IN WORKING CAPITAL (312,418 ) 435,39 19,342 4.4 CHANGE IN CURRENT ASSERS (337,742 ) 30,341 365,732 4.4.1 CURRENT ASSETS, BEGINNING OF YEAR 2,689,761 2,659,420 2,293,688 4.4.2 CURRENT ASSETS, END OF YEAR 2,352,019 2,689,761 2,659,420 4.5 CHANGE IN CURRENT LIABILITIES (25,324 ) (404,698 ) 346,390 4.5.1 CURRENT LIABILITIES, BEGINNING OF YEAR 931,528 1,336,226 989,836 4.5.2 CURRENT LIABILITIES, END OF YEAR 906,204 931,528 1,336,226 18 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements for the Years Ended December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise REPORT OF INDEPENDENT ACCOUNTANTS (Convenience Translation into English of original previously issued in Portuguese) To the Directors and Stockholders of Aracruz Celulose S.A. Aracruz  ES 1. We have audited the accompanying individual (Company) and consolidated balance sheets of Aracruz Celulose S.A. and subsidiaries as of December 31, 2007 and 2006, and the related statements of income, changes in stockholders equity (Company) and changes in financial position for the years then ended, all expressed in Brazilian Reais prepared under the responsibility of the Companys management. Our responsibility is to express an opinion on the financial statements. 2. Our audits were conducted in accordance with Brazilian auditing standards, which include: (a) planning of the work taking into consideration the significance of the balances, volume of transactions and the accounting and internal control systems of the company and subsidiaries; (b) checking, on a test basis, the evidence and records that support the amounts and accounting information disclosed, and (c) evaluating the significant accounting practices and estimates adopted by management, as well as the presentation of the financial statements taken as a whole. 3. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position, both individual and consolidated, of Aracruz Celulose S.A. and subsidiaries as of December 31, 2007 and 2006, and the results of its operations, the changes in stockholders equity (Company) and the changes in financial position for the years then ended, in conformity with Brazilian accounting practices. 4. Our audits were conducted for the purpose of issuing an opinion on the financial statements referred to in the first paragraph, taken as a whole. The accompanying statements of cash flow and of value added for the years ended December 31, 2007 and 2006, presented in order to provide supplemental information, both individual and consolidated, on Aracruz Celulose S.A. and subsidiaries, are not a required part of the basic financial statements. The statements of cash flows and of value added were subjected to the auditing procedures described in the second paragraph above and, in our opinion, are fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. Rio de Janeiro, January 10, 2008 Original signed by: DELOITTE TOUCHE TOHMATSU Amauri Froment Fernandes Independent Auditors Accountant CRC-SP 011609/O-S-ES CRC-RJ 039012/O-S-ES 19 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise EXECUTIVE SUMMARY Creation of Value In 2007, the growth strategy of Aracruz Celulose remained focused on operational excellence with socio-environmental responsibility, as reflected in a series of sales records, strong cash generation, distribution of steadily rising dividends to stockholders and continued creation of value for society. Market The world economy continued to expand during 2007, despite the uncertainty surrounding future performance, with a positive environment being maintained for the paper and pulp industry. Worldwide demand for paper and pulp reached 390 million tons, growth of 2.7%, or around 10 million tons, over the previous year. The main consumer markets  North America, Europe and Asia  witnessed growth for all types of paper produced from pulp on the market (printing and writing, tissue and special papers). Over the course of the year, market consumption of pulp rose to the tune of 5% over 2006. Once again, eucalyptus pulp played a leading role, with demand rising by no less than 17%, or 1.4 million tons. On the supply side, pulp remained in short supply along the entire distribution chain, cutting inventories by pulp producers around the world to just 29 days. Shortages of wood, maintenance stoppages and technical problems at production units, combined with environmental issues, among other factors, all contributed to the decrease in supply. In spite of expected capacity expansion in Latin America, the pulp market should remain steady in the years ahead, with rise in the demand for eucalyptus fiber, which should generate continuity of an environment favorable to attainment of Aracruzs growth strategy. Strategy To ensure creation of value and appropriate returns for stockholders, besides reducing business risks and creating an environment favorable to sustainable business growth, Aracruz has based its strategic decisions on investing in organic growth and acquiring assets on the market, both carefully studied before any final decision is made. 20 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise In 2007 we invested US$ 338 million in increasing the installed capacity of out units, with emphasis on optimizing the Barra do Riacho Mill, which will begin turning out 2.3 million tons of pulp per year; another key to growth is expansion of the Guaíba Mill, where the goal is to achieve total production of 1.8 million tons per year by 2010. Moreover, Aracruz is studying duplication of Veracel (a joint venture with Stora Enso), a Project that should be analyzed by the Board of Directors in 2009 and should add 700 thousand tons per year, corresponding to the one half share held by Aracruz in the joint enterprise. Investments were further made in expansion of Portocel, on the order of US$ 50 million, in order to reinforce the logistic structure and support the projected rise in production and the commercial strategy of granting privileges in exchange for long-term relationship with customers. Adequate planning of Aracruzs growth is fundamental in view of the challenges to be faced by the Company in the years ahead. This is especially the case with respect to achieving our objective of supplying no less than one fourth (25%) of the world demand for short-fiber pulp roughly 7 million tons  in 2015. Sustainability plan As part of the Strategic Sustainability Plan, the objective of which is to provide more structured treatment for these issues at the Company, in 2007 the following actions were implemented: Relationships with local communities - Around 80 employees have received training in the new Aracruz engagement model: a critical matrix was drawn up of the locations where the Company operates, taking into account both the impacts caused by its operations as well as those that the communities have on our business. Such mapping allows Aracruz to grant priority to more effective actions and investments, with a view of more harmonious relationships with such communities. Social investment  Directives and strategies for social investments have been redefined. To make such investments operational, the Aracruz Real Estate Institute (Instituto Aracruz Bem de Raiz) was created to foster sustainable community development based on strengthening of human, social and economic capital, with priority on the critical communities in areas where the Company operates. The Institute was legally registered in 2007 and will begin its activities in 2008. 21 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Governance The Board of Directors approved the new version of the Aracruz Code of Conduct , which incorporates the ethical principles consecrated in the declaration entitled "Mission, Vision and Principles". This work was carried out by a group comprised of representatives of various Company areas, with the support of specialized consulting firms. Approval was also granted by the Aracruz Corporate Governance Policy Council, aiming to incorporate best market practices. The Sustainability Committee, an agency that assists the Council, now counts on the valuable contributions of two independent members: University of Brasília professor (and WWF board member) Cláudio V. Pádua, and forest engineer (and former Acre Governor) Jorge Viana. Aracruz won or maintained important recognition from the financial community in this area. It was included in the Dow Jones Global Sustainability Index (DJSI 2008 World) for the third consecutive year, for the second time as the only representative of the forestry industry. In Brazil, it has remained on the São Paulo Stock Exchange (BOVESPA) Business Sustainability Index for the third year running since its creation The Company received the Innovation Award from the Brazilian Corporate Governance Institute (IBGC) due to the fact that it has an anonymous communication channel for information that is received by an independent company entrusted with submitting alerts to the Audit Committee. This past year the communication channel was further extended to suppliers and service provides as well. Risk management - Aracruz considers risk management an essential instrument to maximize use of its capital and select the best business opportunities, so as to obtain the best risk vs. return ratio for its stockholders. The Company maintains a Risk Management area, which is responsible for coordinating the process and disseminating the culture of risk management throughout all internal levels. Ongoing monitoring allows for identification, evaluation and treatment of risks related to strategic, operating, financial, legal and environmental factors, contributing mightily to the sustainability of our business. In 2007 we made important advances in enhancing control methods, based on best market practices, and we formulated a specific policy for managing corporate risks, to be approved by Management in 2008. 22 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Independent Accountants Services provided by Deloitte Touche Tohmatsu Auditores Independentes, as established by Article 2 of CVM Instruction No. 381/03. During the year ended December 31, 2007 fees related to other services provided by Deloitte did not exceed 5% of the remuneration for the external audit services provided. Procedures adopted by the Company, pursuant to Item III, Article 2, of CVM Instruction No. 381/03: Prior to contracting professional services other than those related to external auditing, the Company consults its Independent Accountants in the sense of obtaining assurance that performance of such other services do not affect the independence and objectivity required for performance of the independent audit services, and it also obtains the appropriate approval of its Audit Committee. Summary of the justification set out by the Independent Accountants - Deloitte Touche Tohmatsu, in accordance with Item IV, Article 2, of CVM Instruction No. 381/03: The performance of other professional services not related to the external audit described above does not affect either the independence or the objectivity of the external audit conducted on the Company and its Subsidiaries, jointly held and affiliated companies. The policy of performing services for the Entity in question (the Company) not related to external audit is based on principles that preserve the independence of the independent auditors, among them: (a) the auditors are not to examine their own work, (b) the auditors are not to perform managerial functions at Entities where they perform external audit functions, and (c) the independent auditors are not to promote the interests of the Entity audited, which did not occur in performing the services in question. 23 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Economic and financial performance Consolidated Statement of Income (in millions of R$ - Brazilian corporate legislation) % change NET SALES REVENUES - Cost of Products Sold 2.471 2.315 7 % GROSS PROFIT -11 % Selling, Administrative and Other Operating Expenses 365 469 -22 % RESULTS OF OPERATIONS, INCLUDING FINANCIAL RESULTS -6 % Net Financial Expenses, Monetary and Exchange Variations, Equity Pickup and Others (18 ) 136 -113 % Income Tax and Reversal of Interest on Capital Invested (13 ) (212 ) -94 % CONSOLIDATED NET INCOME -9 % ADJUSTED CONSOLIDATED EBITDA (**) -5 % (**) Disregarding accounting adjustments not affecting operating cash Net operating revenues were impacted by the lower sales price in Reais, basically due to the considerable appreciation of the Real by 10% (average exchange rate), even though sales prices in Dollars have risen by 8% and the volume of pulp sales was up 3%, representing a new record (3.1 million tons in 2007). Cost of products sold (pulp) was chiefly impacted by the rise in the price and consumption of raw materials. Operating expenses were down 22% compared with 2006, mainly due to the 7% cutback in administrative expenses, reflecting less expenditure on advertising, and the recovery of part of the ICMS credit through sales to third parties, thus reversing the provision for loss that had been set up. A similar procedure was carried out for the credits the Company expects to recover short term, with both effects benefiting the Other Operating Expenses line of the Income Statement. At the end of 2007 the balance of the provision for possible losses on ICMS credits was R$ 195 million. Operating cash generation (as measured by EBITDA adjusted by other strictly accounting entries without impact on cash) was R$ 1.7 billion, 5% below the R$ 1.8 billion posted in 2006. Financial expenses were 21% lower than in 2006, principally caused by expenses on early settlement of the securitization program in 2006. During 2007, our rating according to the Moody's risk classification agency was upped one more point to Baa2, equivalent to the ratings indicated by both Standard & Poor and Fitch. Financial revenues remained stable, favored by a gain of R$ 199 million in hedge operations. As a means of protecting the Company against exposure to its cash flow, the Executive Officers of Aracruz decided to use derivative financial instruments against appreciation of the Real. At the end of 2007, the position sold in Dollars at the BM&F was equivalent to US$ 150 million. 24 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Monetary and exchange variations recorded a gain that was fully 50% above 2006, basically due to the appreciation of the Real during the period (17% in 2007 compared with 9% in 2006). The provision for income tax and social contribution , in the amount of R$ 286 million in 2007, (R$ 106 million in 2006), encompasses R$ 82 million in current taxes (R$ 69 million in 2006) and R$ 204 million in deferred taxes (R$ 37 million in 2006). The reason for the rise in deferred taxes in comparison with 2006 is the impact of the appreciation of the Real against the Dollar based on taxable income. As a result, net income was R$ 1.042 million, a reduction of 9% compared to the R$ 1,150 million posted in 2006, while pretax income was R$ 1,029 million, 10% above 2006. The main variations in results comparing the two years are the following: R$ millions Lower sale price for pulp denominated in Reais (164 ) Greater volume of pulp sales 45 Effect of price on costs (67 ) Lower operating expenses 104 Increase in net financial revenues, including monetary and exchange variations 164 Higher provision for Income Tax and Social Contribution (180 ) Other variations (10 ) Net indebtedness , comprised of total gross debt less cash, was down 7% (or R$ 155 million) in comparison with 2006. Greater expenditures on investments, payment of dividends and interest on capital invested, as well as lower exchange variation revenues, were more than offset by strong operating cash generation, which permitted reduction in net debt. Aracruzs cash position as of December 31, 2007, in the amount of R$ 933 million, represented 3 times the principal of the short term debt, in the amount of R$ 267 million, reflecting the Companys favorable debt profile. Non-GAAP information  Reconciliation with GAAP information The Company believes that, in addition to its GAAP financial information, certain financial indicators, such as adjusted EBITDA and net debt, allow managers, investors and analysts to compare and appraise in a more complete fashion the Companys performance and results of operations. Net debt represents total gross debt less cash and cash equivalents (cash and short-term investments in marketable securities). Net debt is not an official financial indicator under BRGAAP and does not represent the cash flow for the period indicated, and should therefore not replace cash flow as an indicator of liquidity or measure of cash generation. The calculation of net debt does not have a defined standard and should not be compared to the net debt of other companies. In addition, the Company believes that certain investors and financial analysts use net debt as an indicator of liquidity and financial leverage. 25 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Adjusted EBITDA The aim of including Adjusted EBITDA is to provide a measure that permits evaluation of the cash generation of a companys operations. The term EBITDA refers to an indicator defined as earnings (loss) before interest, taxes, depreciation and amortization. As the Adjusted EBITDA excludes interest, income tax, depreciation and amortization, as well as monetary and exchange variations and equity pickup, it provides an economic performance indicator that is not affected by debt restructurings, fluctuations in interest rates or tax rates or changes in the levels of depreciation and amortization and non-recurring expenses. Nevertheless, the Adjusted EBITDA is not a measured defined as a GAAP and may not be comparable with other indicators with the same name reported by other companies. The Adjusted EBITDA should not be considered as a substitute for operating income or measure of liquidity that is better than operating cash flow, which is determined by GAAP. The Adjusted EBITDA is provided to provide additional information with respect to a companys ability to pay off debts, carry out investments and cover working capital needs. Stock market In terms of Wall Street trading, in May of this past year Aracruz commemorated 15 years of listing on its ADRs on the New York Stock Exchange (NYSE). In 2007 the average daily turnover of our shares on both the São Paulo (Bovespa) and NY exchanges reached US$ 41 million, fully 62% higher than in 2006. The market value of Aracruz Celulose S.A. reached US$ 7.7 billion at the end of 2007, growth of no less than 21% in relation to 2006. Information on Aracruz shares December 31, 2007 Total number of shares 1,030,587,806 Shares of common stock 454,907,585 Shares of preferred stock 575,680,221 ADR (American Depositary Receipt) 1 ADR 10 preferred shares B Market Value US$ 7.7 billion Average daily financial volume traded - 2007 (Bovespa and NYSE) * US$ 41 million * Source: Bloomberg Dividends and interest on capital invested A total of R$ 299 million was distributed in 2007 in the form of interest on capital invested, as a means of prepaying annual mandatory dividends for the fiscal year, with R$ 78.9 million declare don December 21, R$ 76 million declared on September 18, R$ 77 million on June 19 and R$ 67 million on March 21, pursuant to Article 9 of Law No. 9249/95. Above and beyond the various declarations of interest on capital invested base don performance in the year 2007, Management is proposing payment of dividends in the amount of R$ 200 million, to be submitted to the approval of the Stockholders at their Annual General Meeting (AGM), to be held April 30, 2008. If the proposal is confirmed, total distribution relating to the year 2007 will add up to R$ 499 million, or R$ 0.50 per share of class B registered preferred stock (PNB). 26 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Capital investments Capital investments made by Aracruz in 2007 totaled R$ 1,194 million, a figure that is 65% higher than in 2006, highlighted by: Barra do Riacho Mill  Optimization Project was concluded to increase the units annual pulp production capacity by 200 thousand tons per year, upping the total output to 2.33 million tons per year. As a result, global production costs are expected to be cut by approximately US$ 5/t, on account of gains in economies of scale and reduction in consumption of raw materials. Guaíba Mill  The initial phase of purchasing lands and forming forests to meet projected rise in capacity has already been approved by the Board of Directors and over 70% of the lands have either already been purchased or are in the negotiation phase. Final approval of the project, which includes the decision for the total investment in expansion, should take place at the next Board meeting, set for March 2008. The expansion project should be concluded in 2010 and will increase the units total production capacity to 1.8 million tons per year. Portocel  The first phase of the expansion Project, which should be concluded in 2009, includes construction of a new mooring berth for ships, a new pulp barge terminal, a sixth pulp warehouse, dredging to a level of 12.5 meters, operating enhancements and technical adaptations. Investments are estimated at US$ 80 million and will increase total terminal handling capacity to 7.5 million tons of pulp shipments per year in 2009. A second stage of the expansion project is slated to occur between 2010 and 2026. With investments on the order of US$ 244 million to be made by the ports shareholders, Aracruz and Cenibra, the Project calls for construction of four more berths, two more warehouses and a new railroad branch line, thereby increasing annual terminal handling capacity to 17 million tons. Veracel  By the end of 2008, around 70% of the forests required to double Veracels tracts will have been acquired. The new production line will have the capacity to turn out 1.4 million tons of pulp per year, which will raise the units rated capacity to 2.3 million tons per year (50% for each one of the partners, Aracruz and Stora Enso). Capital investments in 2007 have been allocated to the following projects: R$ million Tree growing 285 Purchase of lands and forests 267 Other forest investments 60 Current industrial investments 101 Optimization projects (Guaíba and Barra do Riacho mills) 298 Investments in Veracel 101 Investments in Portocel 53 Other investments 29 Total 27 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Intangible assets Management of intangible assets has contributed to Aracruzs sustainable growth in many respects, such as personnel, technological research and development, commercial and social, etc. and has buttressed the Companys role as a developmental agent for Brazil as a whole. In 2007 Aracruz conducted an appraisal of the level of satisfaction of its customers, coordinated by a specialized consulting firm. The results reaffirmed their trust and satisfaction in the quality of our products and services. For the fourth consecutive year, Aracruz was on the list of the Best Companies to Work for in Brazil, compiled by the You Inc. Guide prepared by Exame (a leading business magazine), attesting to the perception on the part of our employees that they are working in a healthy environment that encourages innovation. Aracruz further carried out its fifth Organizational Climate Survey, which is conducted every two years. Participation in the survey is voluntary but even so managed to garner the signing on of no less than 87% of employees. The results were a favorable ratio of 63%, reflecting the level of approval of managements handling from varying standpoints. We provided continuity to our efforts aimed at enhanced communication at a regional and national, level, striving to expand the level of knowledge and favorable impressions on the part of the various publics with whom we deal. Aracruz, which is already ranked investment grade by Moodys, Fitch and Standard & Poor's, obtained improvements in its risk classification. In 2007, Moody's Investor Service raised the rating of Aracruz Celulose S.A. ("Aracruz") from Baa3 para Baa2, on a global scale and in local currency, and from Aa1.br to Aaa.br on a national scale, assuring that the Company has one of the best ratings/outlooks among paper and forest product companies in the entire world. Customer satisfaction In the year in which it celebrated its 40th birthday, Aracruz has held firmly to its world leadership position in eucalyptus pulp production. The constant striving for innovation and enhancement of products and processes has made it feasible to increase the volumes placed on the market, contributing to consolidation of the long-term relationships we maintain with our commercial partners. Pulp production and sales In 2007 Aracruz repeated the excellent performance of the previous year, turning out 3.1 million tons of pulp. The project for expansion of the production capacity at the Barra do Riacho Mill has been concluded, raising its annual capacity to 2.3 million tons of pulp. This optimization was carried out during the periodic work stoppage and, indeed, was pulled off in record time, with minimum impact on annual 28 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise production. Company sales in 2007 were more than 3.1 million tons, which means all the volume produced in the period was sold and the relationship between capacity and actual production were totally aligned. The European and North American markets continued to represent the biggest volume of Aracruzs sales, accounting for 41% and 34% of all shipments, respectively. By the same token, the Asian market, which has been growing in terms of volume and weight of total sales, accounted for 23% in 2007. Logistics and distribution Geographic distribution of sales: Brazil: 2 % Asia: 23 % North America: 34 % Europe: 41 % Source: Aracruz Celulose Sales for final use: Tissue paper: 59 % Printing and writing paper: 23 % Special paper: 18 % Source: Aracruz Celulose To ensure efficient distribution of rising volumes of pulp to its customers, Aracruz has made important investments in enhancement of its logistic processes. Standardization of shipment of pulp from all ports where the Company operates has been concluded. Accordingly, the entire process of loading and unloading Aracruz pulp hauled by ships is now handled directly by the Company itself, assuring greater speed in delivering products to our customers. At Portocel, two new mooring berths entered into operation for handling finished product barges (wood and pulp) and work was concluded on dredging down to 12.5 meters. With this increase, the terminal has become able to handle shipments using all types of vessels specialized in hauling forest products, which will permit significant improvements and flexibility in the process for contracting freight. In February, a single-day record for shipping pulp was set, involving a volume of 35 thousand tons. Technical support Aracruz has structured a technical assistance department at its office in Hong Kong, in order to more closely monitor in real time the performance of its pulp at customers located in Asia. 29 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Internal processes Research and technology Research work oriented to the forestry area have resulted in the creation of new eucalyptus clones, with greater pulp productivity at the different units of the Company, besides more appropriate wood quality to meet customer demands. Special mention should be made of the unprecedented recommendation for use of hybrid clones E. urophylla x E. dunn for planting at the Guaíba Unit in the State of Rio Grande do Sul. Also worth highlighting are the studies related to environmental sustainability at Aracruz, especially those involving climate change and alternative production of biofuels on Company lands. In the area of industrial technology, work has been intensified for differentiation of pulp, including evaluations of unconventional technological alternatives, such as the use of additives and techniques for introduction of alterations in the surface of the fibers. The results obtained in 2007 permit confirmation of the differentiating potential of Aracruz pulp in the manufacture of tissue, printing, writing and special papers. Technological prospecting work has been intensified in different areas, mainly related to bio-energy and bio-products, technologies for environmental control and leading edge technologies, such as those related to surface chemistry. Forest operations Seedling production The modifications implemented in the Aracruz Regional Nursery have provided significant advances in terms of the quality of seedlings and decrease in the incidence of diseases, leading to cutbacks in throw-aways and cost of seedling production. Enhancements in the processes for reusing water and final disposal of effluents will be concluded in the first half of 2008. Aracruz plans to build a new nursery in the township of Nova Viçosa, Bahia. The unit will have capacity to produce 30 million clonal eucalyptus seedlings per year and construction should begin in February, after the environmental licensing process is concluded. Investment outlays will be on the order of R$ 23 million and the forecast is that the project should be concluded by October of 2008. Wood production and supply A total of 9,494 thousand cubic meters of wood were consumed in the production of the Barra do Riacho - UBR (7,872 thousand m³) and Guaíba  UG (1,622 thousand m³) units. Most part of the wood used by the Company comes from its own forests, though a rising share of the wood supply comes from the Forest Producer Program. 30 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Origin of wood used by Aracruz in 2007 The Company maintains a ratio of 0.6 hectare of native reserve for each 1 hectare planted with eucalyptus trees. In terms of forest planning, important advances have been obtained in the system for optimizing wood supply, permitting implementation of projects for expansion of the forest base, which is a fundamental step for supporting the Companys growth strategy. Forest Producer Program In 2007 the Forest Producer Program accounted for 14% of the wood supplied to the UBR and 10% to the UG. No less than 442 new contracts were signed and about 9 thousand hectares were planted with eucalyptus trees. The Program wound up the year with marked presence in no fewer than 157 municipalities (townships) in the Southeastern States of Espírito Santo, Rio de Janeiro and Minas Gerais, in the Northeastern State of Bahia and the Southern State of Rio Grande do Sul, with 92.7 thousand hectares of area contracted, of which fully 87 thousand are already planted. Wood logistics Shipping wood by sea accounted for the hauling of 1.3 million m³ in 2007, which meant a reduction of 52 thousand truck trips, contributing to decrease of traffic on the nations main coastal highway, BR-101, in the stretch where Aracruz has developed its forest operations. In July the record was broken for wood hauled in a single month, hitting the mark of 749 thousand m³. 31 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Forest certification Certification of forest management and the custody chain under the norms of Cerflor (Brazilian standards Nos. NBR 14789 and NBR 14790) was maintained in 2007 for all of Aracruzs own forests, attesting that all the raw materials employed feature at least 70% wood certified as resulting from sustainable forest management practices. In 2007 Aracruz began studies in the sense of harmonizing its forest management systems to the principles and criteria adopted by the FSC, at the same time as it is evaluating the possibility of filing for certification under this system, based on a process that will involve discussion with all the various parties with interest in the matter. Industrial operations Pulp production The three industrial units run by Aracruz produced 3.1 million tons of pulp in 2007, distributed as follows: Volume produced per unit in 2007 (thousands of tons) Worthy of special note is the rise in production at Veracel, which exceeded its rated capacity (900 thousand tons per year) by an astonishing 17%, achieving the mark of 1,051 thousand tons in 2007. Training and development Personnel management In 2007, Aracruz was responsible for maintaining 12,010 direct jobs, of which 2,495 are full Company employees and 9,515 outsourced employees who work for companies that provide services to Aracruz on a permanent basis. 32 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise The profile of the Companys own employees is as follows: Average age bracket  37 years College educated  30% High school  62% Male  88% Natives of ES, BA and RS  78% Average length of service at Company  12 years The Organizational Climate Management process contributed to the Companys achieving important recognition in terms of human resources: winning the coveted Sesi Work Quality Award for the State of Espírito Santo. This award evaluates such aspects as personnel management, training and development, quality of life index (QLI) and socio-environmental development. Training and development  In 2007 Aracruz provided no fewer than 105,697 hours of training sessions, an average of 42 hours per employee. At the Guaíba Unit, the Suggestions for Improvement Program were maintained. This program, which encourages participation by employees in solving problems and maximizing daily procedures, led to 58 ideas being registered and 10 being adopted and implemented by the Company. Quality of life index (QLI)  Aracruzs commitment to its employees extends to actions intended to enhance the quality of their lives, as highlighted by support for employees addicted to tobacco and other forms of substance abuse, professional rehabilitation, preparation for retirement and guided physical activities. The Companys postretirement benefit plan, which is provided by Fundação Aracruz de Seguridade Social (Arus), a private entity that Aracruz is the main sponsor of, reached the end of 2007 with 4,583 active and assisted participants and net worth of R$ 520 million. Opportunities for youths In 2007 Aracruz had 128 college-level trainees working on its staff, most of them students taking Business Administration, Chemical Engineering and Forestry programs at leading universities, besides 35 other level trainees, mainly from chemistry and pulp and paper courses provided by vocational training institutes. Likewise oriented to offering youths opportunities for Professional development, the Apprentice Minor Program at Aracruz and Portocel featured the participation of 58 adolescents from low-income families in the surrounding communities of Vila do Riacho and Barra do Riacho, in Aracruz, and in the township of Conceição da Barra. Professional training in communities In partnership with the National Industrial Apprenticeship Service for the State of Paraná (Senai-PR), Aracruz began the Pulp Manufacturing Training Program. Forty-five of the 1,500 candidates who applied were selected to take the course, which includes three months of theoretical classes, three months of training and a year to work as a trainee operator in the industrial area of Aracruz. 33 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise In partnership with Senai, Aracruz provided continuity to the course in Forest Machine Maintenance Operator, which covers 28 townships in the States of Espírito Santo, Minas Gerais and Bahia. So far, 366 operators have concluded training, of which 278 now work as Company tree harvest operators. Citizenship In 2007, around 22 thousand people benefited from the 149 actions undertaken by Aracruz volunteers. Already in its fourth year the program kept its focus on actions intended to support asylums, orphanages and patients interned in hospitals and, once again, promoted the campaign entitled Christmas in Solidarity, which gathered and distributed 63 tons of food for the needy. The Minicompany program, carried out in conjunction with the famed NGO Junior Achievement, also featured participation by Company volunteers. The objective is to orient students in setting up and managing a company. In 2007, Aracruz volunteers oriented 32 adolescents from the Mons. Guilherme Schmitiz School, located in Aracruz (ES), to set up the company called Papelarte, which is engaged in the business of manufacturing articles made of newspaper. Suppliers The Integrated Supplier Development and Qualification Program (Prodfor) celebrated 10 years of existence in Espírito Santo. Maintained by 12 large companies (including Aracruz, Prodfor has been effective in forming a reliable supply chain for companies and providing growth opportunities for local suppliers. In 2007 a survey was conducted to evaluate the programs results. The companies surveyed accounted for total billings in the period of R$ 2.5 billion and creation of 21 thousand direct jobs and another 64 thousand indirect jobs. After certification by the program, these suppliers have average annual sales growth of 17.4%, much higher than the national average. At present, 83 Aracruz suppliers are certified by the program or in the process of certification. Relationship with interested parties Dialogues with NGOs - Discussions continued with NGOs in the States of Bahia and Espírito Santo regarding issues such as development of forests, multiple uses of eucalyptus, planting of native species for future commercial use, planting eucalyptus trees around Conservation Units and Marine and Land Conservation Units. In both states agreements were established regarding forest development and some projects area already being scoped for joint implementation. In Rio Grande do Sul, there has been approximation involving certain local environmental NGOs and forestry companies, with a view to initiate dialogue regarding the situation of the southern end of the Atlantic Rainforest, an initiative linked to the National Atlantic Rainforest Dialogue. As a result of such approximation, issues related to the Pampas (grasslands) bioma are also being brought up for discussion. 34 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Aracruz and Indian communities - The dispute for land involving Aracruz Celulose and the Indian communities of Espírito Santo came to a conclusion at the end of 2007. On December 3, the final Term of Settlement (TAC) was signed at the Ministry of Justice covering the rights and obligations of each party (Aracruz, the Indian communities and FUNAI) in the process of transferring approximately 11,000 hectares of lands to the Indian communities and assuring that all the eucalyptus wood planted in the area (around 6,800 hectares) will be felled and removed by the Company as indemnity for the improvements made. Expansion of the Indian reservations further requires ratification by decree to be signed by the President of Brazil and subsequent demarcation of lands, at which time effective transfer of ownership will take place. The agreement, which has been followed up on by all the authorities participating in the negotiation process, including the Brazilian Government Attorney and FUNAI (the agency that will be in charge of hiring an independent firm to physically demarcate the lands) calls for both parties to waive from any present or future actions in this regard. This waiver is to be ratified by the Federal Courts in the City of Linhares - ES. Prior to signature of the final TAC, the terms thereof were submitted to a vote by the Indian communities and approved at a general meeting held on October 16, being further ratified by them at another meeting held November 28, 2007, as recommended by Convention 169 of the International Work Organization (IWO) on Indian and Tribal Communities, to which Brazil is a signatory. Aracruz considers the settlement a sustainable solution that seeks equilibrium among the parties involved, to the extent that it makes it feasible for the Indian communities to expand their lands and provides the Company with the legal security that such lands will not be expanded in the future. Information technology Most of our efforts in the area of Information Technology have been aimed at revision of the Integrated Company Management System (SAP R/3). Original implementation of the SAP at Aracruz occurred in 1998, and the project for reimplementation was begun in 2007, with conclusion slated for January 2008. The principal objective is revising the Companys processes, which have undergone several modifications over the past 10 years, aiming to make them simpler and more unified, as well as to increase productivity at the business units. Work continue don the Project to implement IT governance, based on best market practices, in line with Aracruzs corporate governance strategy. Besides reviews of the change management processes (maintenance work on infrastructure and systems) and continuity, implemented in 2006 and required for compliance with the Sarbanes-Oxley Law, a process for managing incidence was also implemented. This latter process has permitted creation of a single contact point for users, thus speeding up handling of calls. Slated for 2008 are the following: implementation of support processes for better handling of IT demands and projects, as well as establishment of a service level agreement with user areas. Actions were further implemented to improve the level of security, performance and availability of the corporate network, with analysis of vulnerabilities of the environment, updating of securi9ty tools and revision of the wireless network. 35 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Convenience Translation into English of original previously issued in Portuguese) 1 Business Context Aracruz Celulose S.A. ("Aracruz", "Company" or "Parent Company"), based in Aracruz, in the State of Espírito Santo (ES), with plants located in the States of ES, Bahia (BA) and Rio Grande do Sul (RS) was founded in 1967 and is engaged in the production and sale of bleached short-fiber eucalyptus pulp. The pulp is produced from reforested timber tracts mainly from the Companys own forests, with an installed production capacity of 3,210 thousand tons per annum. Of this total, 2,330 thousand tons are turned out from the mill in Barra do Riacho (ES), 430 thousand tons from the RS mill and 450 thousand tons relating to its 50% stake in Veracel Celulose S.A., which runs the mill located in Eunápolis, BA (which has total installed production capacity of 900 thousand tons per year). In September, 2007, work was concluded on the project for modernization of one of the production lines at the Barra do Riacho mill. As a result, the rated production capacity of this unit was increased by 200 thousand tons per year as from October, 2007. Aracruz owns 50% of the capital stock of Veracel Celulose S.A. (Veracel), with the other half being held by the Swedish-Finnish group Stora Enso. The Companys operations are integrated with those of its Subsidiaries, both joint and affiliated concerns, which operate in: (i) distribution of products on the international market [Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd.) and Riocell Limited], (ii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iii) forestation and reforestation of eucalyptus trees, under a loan for use agreement (Mucuri Agroflorestal S.A.), (iv) manufacture of solid wood products (Aracruz Produtos de Madeira S.A.), (v) consulting services and international trading activities [Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda. (Ara Pulp)] and (vi) pulp production (Veracel). Based on the increase in the performance of port services to third parties and to the affiliated company Veracel, the need arose to carry out work to expand, revamp and enhance the Barra do Riacho Private Terminal. The Companys subsidiary Portocel contracted financing in the total amount equivalent to R$ 50 million, which in Brazilian currency corresponds to R$ 104 million [Note 13(b)], to be invested in Phase 1 of the project for expansion of the Terminal, which is slated for conclusion in May 2008 and expected to start operations in June of this year. Aracruz expects to obtain final approval from stockholders for expansion of the Guaíba Mill at the beginning of 2008. The initial phase, involving purchase of lands and formation of forests, has already been approved by the Board of Directors, and purchase agreements have already been signed or tracts committed for sale involving more than half the lands involved. Total investment in the Guaíba expansion Project is estimated at approximately US$ 2 billion. It should be concluded in 2010 and will bring on stream an additional 1.3 million in annual pulp output at present capacity, bringing total Guaíba Unit production to 1.8 million tons per year. 36 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 2 Presentation of Financial Statements and Summary of Significant Accounting Policies The Companys financial statements have been prepared in conformity with accounting practices adopted in Brazil and procedures determined by the Brazilian Securities Commission  CVM and Institute of Independent Auditors - IBRACON, the most significant of which are as follows: a) Revenues arise mainly from long-term contracts for pulp, and are recognized when the risk of ownership has passed to the customer. Other revenues, costs and expenses are reported on the accrual basis of accounting. b) Inventories are stated at the lower of the average cost of purchase or production, and replacement of realizable values. c) Other current and noncurrent assets are stated at the lower of cost or net realizable value, including, when applicable, interest accrued through the balance sheet date. d) Permanent assets are carried at cost restated by government indices through December 31, 1995, and include the capitalization of net financial charges incurred on fixed assets in progress, combined with the following aspects: (i) investments in affiliated, jointly controlled and affiliated companies (Subsidiaries) are recorded by the equity method, based on financial information booked according to the same accounting practices adopted by the Company as of December 31, 2005; (ii) depreciation on a straight-line basis over the estimated useful lives of the related assets (Note 11); (iii) timber depletion computed on the cost of cultivation and maintenance of the forests and calculated on the unit-of-production basis, net of tree-development costs benefiting future harvests; (iv) goodwill arising on acquisition, attributed to the fixed assets and deferred charges upon the upstream merger of the respective subsidiary [Note 12 (i)]; and (v) amortization of the deferred charges over the years that the benefits arising from them current are enjoyed (Note 12). e) Current and noncurrent liabilities are stated at their known or estimated values, including accrued financial charges and proportional monetary and exchange variations incurred through the balance sheet date. f) The preparation of the financial statements requires Company Management to use estimates and judgments related to the recording and disclosure of assets and liabilities, including allowances for doubtful accounts, provisions for losses on inventories and tax credits, definition of useful lives of fixed assets, amortization of pre-operating expenses and goodwill on acquisitions of equity stakes, provisions for contingencies and recognition of revenues and expenses. Actual results may vary from estimates and judgments made by Management. 37 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise g) The consolidated quarterly financial statements include the following Subsidiaries, all as of the Companys financial reporting date and according to uniform accounting practices: Stake in Capital (%) Pulp production: Veracel Celulose S.A. 50 Eucalyptus forests and reforested areas: Mucuri Agroflorestal S.A. 100 Port services: Portocel - Terminal Especializado de Barra do Riacho S.A. 51 International distribution network: Aracruz Trading International Ltd. 100 Aracruz Celulose (USA), Inc. 100 Aracruz Trading S.A. 100 Ara Pulp - Com. de Importação and Exportação, Unipessoal Ltda. 100 Riocell Limited 100 Manufacture of solid wood products: Aracruz Produtos de Madeira S.A. (*) 33,33 Special Purpose Company  SPC: Arcel Finance Limited (Note 13) (**) 100 (*) The stake held in Aracruz Produtos de Madeira S.A. is 1/3 of its shares and is recorded under the equity accounting method. (**) Arcel Finance Limited was dissolved on November 27, 2007. The exclusive funds recorded as short-term investments have been included in the Companys consolidation process (Note 4). The consolidation procedures for the balance sheet and the statements of income reflect the sum of the balances of assets, liabilities, income and expenses accounts, together with the following eliminations: (i) stakes in capital, reserves and retained earnings (deficit) against investments, (ii) balances of intercompany current accounts and other assets and/ or liabilities, (iii) effects of significant transactions, (iv) separate reporting of participation of minority shareholders in results and stockholders equity of the controlled companies and (v) elimination of unrealized profits among Group Companies. In accordance with Brazilian Securities Commission (CVM) Instruction 247/96, the Company proportionally consolidated its interest in Veracel Celulose S.A., given that it is jointly controlled (50%) under the terms of the shareholders agreement. 38 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise Summary financial statements of Veracel, as proportionally consolidated by Aracruz, are as follows as of December 31: 707 401 Cash and cash equivalents Inventories 60,066 66,649 Property, plant and equipment/Deferred charges 1,537,124 1,547,581 Other assets 192,489 224,827 Total Assets 1,790,386 1,839,458 Suppliers 18,226 21,526 Financings 594,238 895,966 Other liabilities 21,914 19,042 Shareholders equity 1,156,008 902,924 Total Liabilities and Equity 1,790,386 1,839,458 Net sales revenues 399,214 385,557 Gross profit 102,860 117,030 Operating income 44,065 68,249 Net income 1,216 13,529 h) With a view to enhancing the quality of the information provided to the market, the Company is presenting, as additional information, the Statement of Cash Flows and the Statement of Value Added. The Statement of Cash Flows was prepared in accordance with Pronouncement NPC-20, issued by the Brazilian Institute of Independent Auditors - IBRACON, reflecting the main transactions involving cash and cash equivalents of the Company and its subsidiary, affiliated, jointly controlled and associated companies (Subsidiaries), other than for securities with maturities above 90 days. This statement is divided into operating, investing and financing activities. The Statement of Value Added, prepared in accordance with Pronouncement NBC T 3.7 of the Federal Accounting Council (CFC), presents the result of operations for the period from the point of view of generation and distribution of value added, where the four main beneficiaries of the value generated by the Groups activities are: employees, government, third party and capital invested by stockholders. 39 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 3 Marketable Securities As of December 31, 2007 and 2006, the marketable securities recorded in the consolidated balance sheet chiefly comprise Certificates of Deposit (CDs) denominated in Reais, placed overseas with leading financial institutions, through the Companys subsidiary Aracruz Trading International Ltd., with original maturities of less than 90 days. 4 Short-term Investments As of December 31, 2007 and 2006, the Company held units of ownership (quotas) in two exclusive private investment funds and investments in certificates of bank deposit (CDBs) with original maturity of over 90 (ninety) days. The funds are comprised principally of CDBs and other securities, the yields of which are pegged to the Certificate of Interbank Deposit (CDI) index, maintained with prime Brazilian financial institutions, with final maturities between January of 2008 and April, 2011. The securities included in the portfolio of the private investment funds feature daily liquidity and the Company considers such investments as securities held for trading. These exclusive funds do not entail significant financial obligations. Any obligations are limited to the service fees paid to the asset management companies employed to execute investment transactions, audit fees and other general and administrative expenses. There are no consolidated assets of the Company that are collateral for these obligations and the creditors of the funds do not have recourse against the general credit of Aracruz Celulose S.A. Company Description Certificates of Bank Deposit 641,251 418,429 Box of Options - CDI 155,757 Brazilian Federal Government Bonds 27,137 52,224 Debentures 45,194 88,960 Total 713,582 715,370 As of December 31, 2007, the difference between the Company and Consolidated balances, in the amount of R$ 65,648 (R$ 420,398 in 2006), refers to CDBs denominated in Reais maintained at leading financial institutions in Brazil through the subsidiary Portocel - Terminal Especializado de Barra do Riacho S.A. 40 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 5 Accounts Receivable - Trade Company Consolidated Domestic customers 32,169 18,258 32,321 20,826 Foreign customers Subsidiaries 173,635 69,091 Other customers (third parties) 124 4,326 578,973 578,650 Allowance for doubtful accounts (6,459 ) (8,692 ) 205,928 91,675 604,835 590,784 6 Inventories Company Consolidated Pulp  finished products At mills 27,512 52,838 39,840 71,392 Overseas 228,638 218,315 Paper  finished products 489 1,507 489 1,507 Raw materials 68,629 60,648 80,283 75,374 Maintenance / warehouse supplies 99,626 98,262 134,749 130,766 Provision for obsolescence / adjustment to market value (424 ) (424 ) Other inventories 74 299 1,035 1,163 196,330 213,130 485,034 498,093 41 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 7 Related Parties The transactions between the Company and its Subsidiaries jointly controlled and affiliated companies, such as sales of products, purchases of raw materials and services, are eliminated upon consolidation. The financial transactions, such as current account advances and pre-payment contracts, bear effective interest rates that vary from 6.14% to 6.90% per annum plus exchange variation, and are likewise eliminated in the consolidation process. (a) Subsidiaries / jointly controlled / affiliated companies Company Portocel- Terminal Especia- Aracruz Aracruz Mucuri lizado de Produtos de Trading Agroflorestal Barra do Madeira International Ltd. S.A. Riacho S.A. S.A. Total Total Current assets 173,635 1,778 876 176,289 70,250 Noncurrent assets 81 342 423 6,376 Current liabilities 44,860 1,078 45,938 145,673 Noncurrent liabilities 1,333,845 1,333,845 548,019 Sales revenues 2,270,685 6,688 2,277,373 2,110,606 Payment for port services 13,973 13,973 14,221 Financial expenses (revenues), net (116,771 ) (116,771 ) (53,839 ) 42 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise (b) Stockholders and related company Transactions with Company Stockholders and a related company, mainly financing transactions and performance of services, are carried out at rates, for amounts and on terms that would normally apply to unrelated parties. Stockholders Related company BNDES  Brazilian Cia. de Development Bank Navegação Note 13 (a) Banco Votorantin S.A. Banco Safra S.A. Norsul Total Current assets 106,067 166 106,233 239,166 Current liabilities 245,049 245,049 256,930 Noncurrent liabilities 1,086,602 1,086,602 1,094,440 Net financial revenues 4,066 20,532 24,598 35,240 Net financial expenses 12,316 12,316 93,330 Freight expenses 20,550 20,550 20,513 43 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 8 Tax Credits and Expenses on Income Tax and Social Contribution (a) Tax credits Company Consolidated Deferred Income Tax (IRPJ) and Social Contribution Tax on Net Income (CSLL) Tax losses for IRPJ purposes (i) 24,611 24,583 35,187 38,250 Negative results for CSLL purposes(i) 41 31 3,847 4,951 Temporary differences (ii) Exchange variation taxed on cash basis (335,173 ) (153,096 ) (335,173 ) (153,096 ) IRPJ levied on unearned income 21,752 32,872 Other 8,924 23,188 22,865 29,145 Recoverable/offsettable taxes IRPJ and CSLL on net income  prepaid on estimated basis 72,802 73,893 75,807 75,657 IRPJ overpaid 86,849 87,971 86,849 87,971 Income tax withheld on investments in Marketable securities 13,041 34,045 27,684 47,162 Income tax accrued on investments in marketable securities 17,911 5,093 21,302 7,056 Federal PIS and COFINS contributions 82,668 46,375 134,445 105,802 State Value-Added Tax on Circulation of Goods and Services  ICMS (iii) 273,404 309,090 299,355 333,192 Provision for loss on ICMS credits (iii) (194,831 ) (299,755 ) (218,194 ) (304,509 ) Other sundry items 1,923 1,976 2,455 2,443 Total 52,170 153,394 178,181 306,896 Shown as: Current assets 239,343 226,420 289,312 287,698 Noncurrent assets 114,424 32,268 162,143 99,948 Noncurrent liabilities (301,597 ) (105,294 ) (273,274 ) (80,750 ) 44 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise (i) The proportional deferred tax credits arising from accumulated tax losses for IRPJ purposes and negative results for CSLL purposes related to Veracel have been recorded as of December 31, 2007 backed up by economic viability studies approved by management bodies of that jointly-controlled company. The breakdown of the Veracel balances and their expectations for realization are itemized year to year through 2012, as prescribed by CVM Instruction No. 371/02, and detailed below: 2008 2009 2010 2011 a 2012 Total Income Tax 1,072 982 1,169 7,547 10,770 Social Contribution 1,544 1,414 1,683 10,933 15,574 Total 2,616 2,396 2,852 18,480 26,344 The remaining balance of R$ 24,611 refers to deferred tax credits resulting from accumulated tax losses for IRPJ purposes at Aracruz. This is linked to the assessment notice regarding offset of the BEFIEX tax loss [see Note 18(f)]. (ii) The income tax and social contribution deferred on temporary differences are stated at net value. The principal temporary effect refers to the effect of credit exchange variation calculated for the current year (system for calculating tax and social contribution on a cash basis  exchange effects). (iii) Since the promulgation of Federal Complementary Law No. 87 of September 13, 1996, the Companys Espírito Santo plant has been accumulating ICMS credits, resulting from its predominantly export activity. Based on currently effective state legislation, the Company has managed to partially realize such credits withheld by the State of Espírito Santo through Sales operations. Considering the history of sales over the courser of the year 2007, in the amount of approximately R$ 95 million, and further given prospects of satisfactorily concluding other negotiations in progress, the Company ranks as probable realization of part of the ICMS credits booked in its accounting records relating to the unit in this state. Therefore, as of December 31, 2007, it has reversed approximately R$ 71,070 of the respective provision for loss and now maintains the provision in the amount of R$ 194,831. The amount of R$ 7,503 at Aracruz, not covered by the provision for loss, chiefly refers to ICMS credits at the Guaíba Unit (RS), which the Company has been offsetting in the normal course of its operations. 45 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise (b) Income Tax and Social Contribution reflected in results arise from: Company Consolidated Income before Income Tax, Social Contribution and minority interest 947,282 893,910 1,031,059 939,061 Income Tax and Social Contribution at enacted rate of 34% (322,076 ) (303,929 ) (350,560 ) (319,281 ) Equity pickup from subsidiaries with different rates or income not subject to taxation 91,209 246,566 58,791 219,290 Depreciation, amortization, depletion and write- offs - Article 2 of Law No. 8200/91 (2,109 ) (2,347 ) (2,109 ) (2,347 ) Contributions and donations (1,225 ) (3,294 ) (1,225 ) (3,294 ) Technology innovation 8,350 8,350 Other effects of permanent differences 286 (573 ) 949 (197 ) Income Tax and Social Contribution (225,565 ) (63,577 ) (285,804 ) (105,829 ) Current portion (29,262 ) (27,570 ) (82,160 ) (68,909 ) Deferred portion (196,303 ) (36,007 ) (203,644 ) (36,920 ) 9 Advances to Suppliers  Forest Producer Program The Forest Producer Program is a partnership with rural producers, initiated in 1990 in the State of Espírito Santo and expanded to other states, such as Bahia, Minas Gerais, Rio Grande do Sul and, more recently, Rio de Janeiro. The Program encourages the planting of commercial forests of eucalyptus trees, for which the Company provides technology, technical support, supplies and financial resources, depending on the type of contract, in order to ensure supply of wood for pulp production. As of December 31, 2007 advances of funds amounted to R$ 242,603 (Consolidated R$ 265,214), compared with R$ 209,231 (Consolidated R$ 227,374) as of December 31, 2006, which are recovered against the delivery of the wood by the producers. 46 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 10 Investments (a) Parent Company Portocel- Terminal Aracruz Mucuri Especiali- Aracruz Aracruz Produtos Veracel Agro- zado Aracruz Trading Celulose de Celulose florestal de Barra do Trading International (USA), Ara Riocell Madeira S.A. S.A. Riacho S.A. S.A. Ltd. Inc. Pulp Limited S.A Total Total In Subsidiaries, jointly held and affiliated companies Number of shares held by Aracruz Share of voting capital - % 50 100 51 100 100 100 100 100 33.33 Information as of December 31, 2007 Subscribed and paid-in capital 2,377,106 72,300 2,304 173 35 354 26 39 145,655 Shareholders equity 2,312,016 76,175 7,858 292 2,085,111 13,974 48 1427 55,023 Net income (loss) for the year 2,432 3,981 10 575,046 3,908 (67 ) (46 ) (3,965 ) Changes in investment account At beginning of year 902,924 70,175 1,977 340 1,822,684 12,149 124 1,778 19,662 2,831,813 2,075,950 Paying in of capital (i) 249,410 6,000 255,410 53,327 Reduction of capital and distribution of dividends at Subsidiary (ii) (25,181 ) Equity pick-up (iii) 3,674 2,031 (48 ) 262,427 1,825 (76 ) (351 ) (1,322 ) 268,160 727,717 1,156,008 76,175 4,008 292 2,085,111 13,974 48 1,427 18,340 3,355,383 2,831,813 50,305 50,305 50,305 Goodwill on acquisition of investment (iv) Amortization of goodwill (iv) (40,564 ) (40,564 ) (40,564 ) 1,165,749 76,175 4,008 292 2,085,111 13,974 48 1,427 18,340 3,365,124 2,841,554 Other investments 3,223 2,888 Total 3,368,347 2,844,442 * - The difference between the income and the equity result refers to the tax incentive booked under Stockholders Equity in the amount of R$ 2,458 47 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise (i) Under the capitalization plan of Veracel, during 2007 capital increases were carried out in the amount of R$ 249,410 (R$ 53,327 in 2006). Also in 2007 the amount of R$ 6,000 was paid in at Mucuri Agroflorestal S.A. (ii) During the year 2006, the Subsidiary Aracruz Trading S.A. distributed dividends in the amount of R$ 21,777 and Ara Pulp distributed dividends in the amount of R$ (iii) The effect of the exchange exposure of overseas investments is recorded under the heading "Equity pick-up" and the method adopted for translating overseas investments is the current exchange rate. (iv) The goodwill paid on the acquisition of Veracel Celulose S.A., in the total amount of R$ 50,305, was based on the market value of assets and on estimates of future profitability of the business, in the amount of R$ 40,564, which was fully amortized through March 31, 2006. Goodwill attributable to assets is amortized based on the realization (depreciation/write-off) of the market value of such assets, whereas goodwill based on estimates of future profitability is amortized based on the utilization of planted eucalyptus areas. In the latter case, the amortization is appropriated to the cost of forest-growing and is recognized in income in the year in which the trees are felled. The goodwill referring to the lands, in the amount of R$ 9,741, continues pending amortization up to the time when the assets are realized. Of the goodwill of R$ 839,305 arising on the acquisition of Riocell S.A. in 2003, R$ 276,422 was allocated principally to fixed assets, while the unallocated portion of R$ 562,883 (future profitability of the business) was transferred to deferred charges (Note 12). (b) Consolidated The Consolidated balance of stakes in affiliated and jointly controlled companies, in the amount of R$ 18,340 (R$ 19,662 in 2006), represents Aracruzs share in its affiliated company Aracruz Produtos de Madeira S.A. The portion of the goodwill relating to the market value of the assets is allocated to property, plant and equipment in the consolidated financial statements (proportional consolidation of Veracel). 48 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 11 Property, Plant and Equipment Annual Accumulated depreciation depreciation rate - % Cost /depletion Net Net Company Lands 1,016,292 1,016,292 764,003 Industrial and forestry equipment 4 to 25 4,742,582 (2,412,035 ) 2,330,547 2,194,056 Forests (*) 1,163,390 (131,514 ) 1,031,876 863,178 Buildings and improvements 4 an d 10 1,044,431 (563,840 ) 480,591 449,661 Data processing equipment 20 94,410 (80,300 ) 14,110 15,626 Administrative and other assets 4,10 and 20 174,921 (96,442 ) 78,479 84,430 Advances to suppliers 16,355 16,355 66,387 Fixed assets in progress 165,928 165,928 107,778 Total Company 8,418,309 (3,284,131 ) 5,134,178 4,545,119 Subsidiaries and jointly held company Lands 221,443 221,443 205,355 Industrial and forestry equipment 4 to 20 1,040,845 (161,259 ) 879,586 925,662 Forests (*) 230,695 (64,022 ) 166,673 136,378 Buildings and improvements 4 and 10 322,841 (38,914 ) 283,927 271,709 Data processing equipment 20 5,700 (2,663 ) 3,037 2,840 Administrative and other assets 4, 10 and 20 23,050 (7,799 ) 15,251 14,892 Advances to suppliers 388 388 262 Fixed assets in progress 64,466 64,466 26,355 Total Consolidated 10,327,737 (3,558,788 ) 6,768,949 6,128,572 (*) Depleted as described in Note 2 (d). Depreciation and depletion calculated for the years 2007 and 2006 have been appropriated as follows: Industrial and forestry costs 434,803 429,078 Operating expenses 5,654 5,625 Company 440,457 434,703 Industrial and forestry costs 96,252 87,155 Operating expenses 446 408 Consolidated 537,155 522,266 49 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 12 Deferred Charges Amortization (number of years) Company Pre-operating expenditures 10 25,885 25,885 Administrative and product improvement 3 to 10 133 expenses Goodwill on upstream merger of Riocell S.A. 5 562,883 562,883 588,768 588,901 Accumulated amortization (418,798 ) (303,775 ) Total Company 169,970 285,126 Subsidiaries and jointly held company Forests (i) 94,465 94,465 Other 107 94,465 94,572 Accumulated amortization (48,904 ) (39,565 ) 45,561 55,007 Total Consolidated 215,531 340,133 Amortization calculated for the years 2007 and 2006 has been appropriated as follows: Industrial and forestry costs 2,579 2,579 Amortization of goodwill  upstream merger of Riocell S.A. 112,577 112,577 115,156 115,156 Company Industrial and forestry costs 9,447 9,447 Consolidated 124,603 124,603 (i) Amortization of deferred forestry charges occurs according to the depletion of the eucalyptus tree planted areas. 50 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 13 Loans and Financings Company Consolidated Annual interest rate (%) Brazilian currency Loans indexed to the Long-Term Interest Rate (TJLP) 7.00 to 10.50 679,542 555,923 1,101,848 1,053,633 Loans indexed to a basket of currencies 7.00 to 9.76 80,392 84,787 229,803 297,737 Export credit note 100% CDI 98,812 111,188 Loans indexed to other currencies 6.75 to 8.75 10,228 10,449 13,978 12,975 Foreign currency (United States Dollar) Advances for exchange contracts / prepayments 5.73 to 6.34 1,626,999 1,895,139 1,626,999 1,895,139 Financing of importation 3.82 to 6.20 3,975 3,975 Other loans / financings 4.56 to 6.88 18,770 182,780 Total loans and financings 2,397,161 2,550,273 3,090,210 3,557,427 Portion falling due short term (including interest payable) (166,608 ) (185,236 ) (285,460 ) (332,613 ) Portion falling due long-term 2008 137,536 278,681 2009 85,707 75,471 209,757 222,414 2010 35,226 64,591 154,393 206,671 2011 35,226 235,631 162,702 385,994 2012 to 2016 2,074,394 1,851,808 2,277,898 2,131,054 2,230,553 2,365,037 2,804,750 3,224,814 51 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise (a) Loans from BNDES (Stockholder) In December, 2006, Aracruz entered into a financing agreement with its stockholder, Banco Nacional de Desenvolvimento Econômico and Social - BNDES, in the total amount of R$ 595,869, of which R$ 427,081 has already been released. The loan is subject to interest varying between 7.86% and 10.5% p.a. and is to be amortized in the period from 2009 to 2016. As of December 31, 2007, Aracruz had financings in the total amount of R$ 755,205 (R$ 636.164 in 2006), from its stockholder BNDES, subject to interest varying between 7.8% and 10.5% p.a., to be amortized in the period between 2008 and 2016. With the exception of the agreement signed in December of 2006, the financings granted by BNDES are guaranteed by mortgages, in varying degrees, of the industrial unit in the State of Espírito Santo and by Company lands and forests, as well as by a statutory lien on financed machinery and equipment. In relation to Veracel, as of December 31, 2007 BNDES financings amount to R$ 569,501 (R$ 704,341 in 2006), subject to interest varying from 7.0% to 9.74%, to be amortized in the period from January 2008 to February of 2014. These amounts refer to the 50% share held by Aracruz in Veracel. (b) Export credit note In order to expand port facilities, in May 2006 the Companys subsidiary Portocel - Terminal Especializado de Barra do Riacho S.A., contacted an Export Credit Note operation in the amount of R$ 104 million (US$ 50 million), with interest equivalent to 100% of the CDI rate, semi-annual installments and payments of the principal between June 2008 and December 2013. Also linked to this operation was the contracting of a DI x US$ swap transaction, with the same maturity terms and transformation of the interest rate into exchange variation + 5.985% p.a. (c) Export prepayment operations As of December 31, 2007, Aracruz had export prepayment operations underway with various banks, in the total amount of R$ 1.610,112, with interest varying between 5.73% and 6.34% p.a., with semi-annual payments and maturity of the principal between March of 2012 and June, 2016. 52 Aracruz Celulose S.A. and Subsidiaries Management Notes to the Financial Statements as of December 31, 2007 and 2006 Expressed in thousands of Reais, except as indicated otherwise 14 Financial Instruments (CVM Instruction No. 235/95) (a) Risk management Aracruz and its Subsidiaries operate internationally and are exposed to market risks from changes in foreign exchange rates and interest rates. The exposure of the Company to liabilities denominated in U.S. Dollars does not represent risk from an economic and financial point of view, given that exchange variances arising from the future settlement in local currency of foreign currency denominated liabilities are offset by exchange variances in the opposite direction arising from operating income, as almost all sales are exported. Further in terms of protection of export operations, derivative financial instruments also are used by Company Management to mitigate the exchange risks, the position of which as of December 31, 2007 is represented by 3,000 future dollar contracts through the Brazilian Futures Market (BM&F), with an outstanding amount of R$ 2 million to be paid (as of December 31, 2006 the position was represented by 5,780 BM&F future dollar contracts with an outstanding amount to be received of R$ 3 million). During the year 2007, the derivative financial instruments had a positive yield of R$ 192 million (R$ 89 million in 2006). With respect to interest rate exposure, certain derivative financial instruments have been used by the Company to manage such risks. The position of such instruments as of December 31, 2007 is represented by 3,740 future DI contracts (BM&F) and the outstanding amount receivable is R$ 1.1 million. During 2007, such derivate financial instruments had a negative result in the amount of R$ 60.4 million. TJLP interest vs. US$ swap operations were also maintained during the course of 2007, the notional amounts of which stood at R$ 591,818 as of December 31, 2007, falling due
